DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 14 June 2022 have been fully considered but they are not persuasive. 
Applicant argues “wherein tapered structures of the nanotapered array have a height in the range of 5-20 µm and a width in the range or 0.2-2.0 µm” is supported by the specification as originally filed as said dimension are referenced to the nanorods shown in fig. 1-2.  Applicant further argues fig. 13 (showing tapered nanostructures) make apparent differences between a growth structure of the rods of fig. 1-2 relative to tapered structures shown in fig. 13; therefore, one of ordinary skill in the art would have reasonably concluded that relative sizes of the nanotubes illustrated in fig. 1-2 and fig. 13 are the same.
The examiner disagrees with applicant.  Fig. 1 of the current application depicts a principle perspective view of silicon nanorods produced in a silicon wafer, with deposited transition metal particles according to the known art.  Therefore fig. 1 is not part of the applicant’s invention but rather is showing what is known in the art.  There is no indication anywhere in the written description the dimensions (i.e. width/height) of the tapered structures were considered in the current application as said limitations are only mentioned when discussing the known art of nanorods.  Furthermore, nowhere does the specification as filed compare fig. 1-2 to fig. 13 as argued by applicant.  As the specification as filed fails to clearly show possession of said limitation, the limitation constitutes new matter.
Applicant argues allowability based one the amendment to the claim 12.  Specifically, applicant argues none of the refences disclose wherein the interconnected cross-linked carbon nanotubes provide an ion diffusion path, surface gain, and electron conductivity between the tapered structure.  Applicant argue the combinations of Kang in view of Quan and Chen in view of Quan would make Kang/Chen unsatisfactory for its intended purpose of providing an array of vertically and uniformly aligned carbon nanotubes.  Applicant further argues none of the references discloses wherein tapered structures of the nanotapered array have a height in the range of 5-20 µm and a width in the range or 0.2-2.0 µm.  
Quan discloses wherein the interconnected cross-linked carbon nanostructures provide an ion diffusion path, surface gain, and electron conductivity between the tapered structure (properties of the structure) as seen in fig. 1-2.  When Kang/Chen is modified to incorporate nanocone structures as taught by Quan, the carbon nanotubes of Kang/Chen will grow vertically from the tapered surface in the same manner as the graphene forming an interconnected cross-linked carbon nanotube network, wherein the interconnected cross-linked carbon nanotubes provide an ion diffusion path, surface gain, and electron conductivity between the tapered structures (note: these are properties of the structure).  Furthermore, the intend purpose of Kang/Chen is to provide an electrode for a supercapacitor, and the combination of Kang in view of Quan and Chen in view of Quan would not make Kang/Chen unsatisfactory for said purpose, but rather would improve the structure as noted in the below rejections.  While no one reference discloses the claimed height and width, said parameters are result-effective variables and are obvious.  Specifically, the size of the nanotapered structures will affect the surface area and thickness of the electrode (i.e. greater height will increase surface area of electrode but also increase thickness of the electrode, greater width of a tapered structure will increase surface area).  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  All claims stand rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 12-14 & 25 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 12,
Claim 12 recites “wherein tapered structures of the nanotapered array have a height in the range of 5-20 µm and a width in the range or 0.2-2.0 µm” which constitutes new matter.  Applicant points to page 9 of the specification as filed as having support for said limitation; however, the ranges disclosed on page 9 deal with nanorods (i.e. untapered structures).  The examiner is unable to find any support in the specification as originally filed for tapered structures with a height in the range of 5-20 µm and a width in the range or 0.2-2.0 µm.  Claims 13-14 & 25 are rejected for the same reasoning as claim 12 based on their dependency on claim 12.

In regards to claim 25,
Claim 25 recites “wherein the tapered structures have a height of 15 µm and a width of 0.5 µm” which constitutes new matter.  Applicant points to page 9 of the specification as filed as having support for said limitation.; however, the values disclosed on page 9 deal with nanorods (i.e. untapered structures).  The examiner is unable to find any support in the specification as originally filed for tapered structures with a height of 15 µm and a width of 0.5 µm.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 12-14 & 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2012/0236467) in view of Vertical few-layer graphene/metalized Si-nanocone arrays as 3D electrodes for solid-state supercapacitors with large areal capacitance and superior rate capability hereafter referred to as Quan.
In regards to claim 12,
Kang ‘467 discloses a method for providing a porous carbon film on a substrate, the method comprising: 
depositing catalyst metal particles ([0112] & [0027]) on the silicon surface (126/136 – fig. 1; [0110] & [0007]); and 
growing a carbon nanotube network on the silicon surface from the catalyst metal particles ([0112] & [0027]).  Kang ‘467 fails to disclose the silicon surface is nanotapered to include a nanotapered array, the catalyst metal particles on the nanotapered, wherein tapered structures of the nanotapered array have a height in the range of 5-20 µm and a width in the range of 0.2-2.0 µm; and the carbon nanotubes form an interconnected cross-linked network between the tapered structures, wherein the interconnected cross-linked carbon nanotubes provide an ion diffusion path, surface gain, and electron conductivity between the tapered structures.

Quan discloses a method for providing a porous carbon film on a silicon substrate, the method comprising: 
depositing catalyst metal particles (fig. 1; section 2.2) on a nanotapered silicon surface having a surface structure comprising a nanotapered array (fig. 1; section 2.1); 
wherein tapered structures of the nanotapered array have a height and a width and the height and width are result effective variables, particularly for controlling surface area of the electrode and final size of the electrodes (section 3.1); and
growing an interconnected cross-linked carbon nanostructures network between the tapered structures (seen in fig. 1b – wherein final product shows carbon nanostructures interconnecting with one another) on the nanotapered silicon surface from the catalyst metal particles, wherein the interconnected cross-linked carbon nanotubes provide an ion diffusion path, surface gain, and electron conductivity between the tapered structures (fig. 1; section 2.2).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a nanotapered array surface structure as taught by Quan in the silicon substrate of Kang ‘467 prior to catalyst deposition and form the tapered structures of the nanotapered array to have a height in the range of 5-20 µm and a width in the range of 0.2-2.0 µm thus obtaining an interconnected cross-linked carbon nanotube network, wherein the interconnected cross-linked carbon nanotubes provide an ion diffusion path, surface gain, and electron conductivity between the tapered structures to obtain an electrode with a larger surface area for a supercapacitor capable of obtaining a larger energy density.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 13,
Kang ‘467 further discloses comprising depositing pseudocapacitive material layers into the porous carbon film ([0113]).  

In regards to claim 14,
Kang ‘467 further discloses wherein the pseudocapacitive material layers are deposited via a chemical bath deposition process ([0104]).

In regards to claim 25,
Kang ‘467 fails to disclose wherein the tapered structures have a height in the range of 15 µm and a width in the range of 0.5 µm.

Quan discloses wherein tapered structures of the nanotapered array have a height and a width and the height and width are result effective variables, particularly for controlling surface area of the electrode and final size of the electrodes (section 3.1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a nanotapered array surface structure as taught by Quan in the silicon substrate of Kang ‘467 prior to catalyst deposition and form the tapered structures of the nanotapered array to have a height in the range of 5-15 µm and a width in the range of 0.5 µm thus obtaining an interconnected cross-linked carbon nanotube network to obtain an electrode with a larger surface area for a supercapacitor capable of obtaining a larger energy density.  Where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In regards to claim 26,
Kang ‘467 discloses a method for providing a porous carbon film on a substrate, the method comprising: 
depositing catalyst metal particles ([0112] & [0027]) on the silicon surface (126/136 – fig. 1; [0110] & [0007]); and 
growing a carbon nanotube network on the silicon surface from the catalyst metal particles ([0112] & [0027]).  Kang ‘467 fails to disclose the silicon surface is nanotapered to include a nanotapered array, the catalyst metal particles on the nanotapered, and the carbon nanotubes form an interconnected cross-linked network between the tapered structures, wherein the interconnected cross-linked carbon nanotubes provide an ion diffusion path, surface gain, and electron conductivity between the tapered structures.

Quan discloses a method for providing a porous carbon film on a silicon substrate, the method comprising: 
depositing catalyst metal particles (fig. 1; section 2.2) on a nanotapered silicon surface having a surface structure comprising a nanotapered array (fig. 1; section 2.1); and
growing an interconnected cross-linked carbon nanostructures network between the tapered structures (seen in fig. 1b – wherein final product shows carbon nanostructures interconnecting with one another) on the nanotapered silicon surface from the catalyst metal particles, wherein the interconnected cross-linked carbon nanotubes provide an ion diffusion path, surface gain, and electron conductivity between the tapered structures (fig. 1; section 2.2).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a nanotapered array surface structure as taught by Quan in the silicon substrate of Kang ‘467 prior to catalyst deposition thus obtaining an interconnected cross-linked carbon nanotube network, wherein the interconnected cross-linked carbon nanotubes provide an ion diffusion path, surface gain, and electron conductivity between the tapered structures to obtain an electrode with a larger surface area for a supercapacitor capable of obtaining a larger energy density.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 27,
The combination further discloses wherein the interconnected cross-linked carbon nanotubes comprise a porous structure (fig. 1 of Kang ‘467 and fig. 1 of Quan).

Claim(s) 12-14 & 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2011143777A1 hereafter referred to as Chen in view of Quan.
In regards to claim 12,
Chen discloses a method for providing a porous carbon film on a substrate, the method comprising: 
depositing catalyst metal particles ([0046]) on the silicon surface (fig. 1; [0033] & [0046]); and 
growing a carbon nanotube network on the silicon surface from the catalyst metal particles ([0046]).  Chen fails to disclose the silicon surface is nanotapered to include a nanotapered array, the catalyst metal particles on the nanotapered, wherein tapered structures of the nanotapered array have a height in the range of 5-20 µm and a width in the range of 0.2-2.0 µm; and the carbon nanotubes form an interconnected cross-linked network between the tapered structures, wherein the interconnected cross-linked carbon nanotubes provide an ion diffusion path, surface gain, and electron conductivity between the tapered structures.

Quan discloses a method for providing a porous carbon film on a silicon substrate, the method comprising: 
depositing catalyst metal particles (fig. 1; section 2.2) on a nanotapered silicon surface having a surface structure comprising a nanotapered array (fig. 1; section 2.1); 
wherein tapered structures of the nanotapered array have a height and a width and the height and width are result effective variables, particularly for controlling surface area of the electrode and final size of the electrodes (section 3.1); and
growing an interconnected cross-linked carbon nanostructures network between the tapered structures (seen in fig. 1b – wherein final product shows carbon nanostructures interconnecting with one another) on the nanotapered silicon surface from the catalyst metal particles, wherein the interconnected cross-linked carbon nanotubes provide an ion diffusion path, surface gain, and electron conductivity between the tapered structures (fig. 1; section 2.2).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a nanotapered array surface structure as taught by Quan in the silicon substrate of Chen prior to catalyst deposition and form the tapered structures of the nanotapered array to have a height in the range of 5-20 µm and a width in the range of 0.2-2.0 µm thus obtaining an interconnected cross-linked carbon nanotube network, wherein the interconnected cross-linked carbon nanotubes provide an ion diffusion path, surface gain, and electron conductivity between the tapered structures to obtain an electrode with a larger surface area for a supercapacitor capable of obtaining a larger energy density.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 13,
Chen further discloses comprising depositing pseudocapacitive material layers into the porous carbon film ([0017]).  

In regards to claim 14,
Chen further discloses wherein the pseudocapacitive material layers are deposited via a chemical bath deposition process ([0017]).

In regards to claim 25,
Chen fails to disclose wherein the tapered structures have a height in the range of 15 µm and a width in the range of 0.5 µm.

Quan discloses wherein tapered structures of the nanotapered array have a height and a width and the height and width are result effective variables, particularly for controlling surface area of the electrode and final size of the electrodes (section 3.1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a nanotapered array surface structure as taught by Quan in the silicon substrate of Chen prior to catalyst deposition and form the tapered structures of the nanotapered array to have a height in the range of 5-15 µm and a width in the range of 0.5 µm thus obtaining an interconnected cross-linked carbon nanotube network to obtain an electrode with a larger surface area for a supercapacitor capable of obtaining a larger energy density.  Where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In regards to claim 26,
Chen discloses a method for providing a porous carbon film on a substrate, the method comprising: 
depositing catalyst metal particles ([0046]) on the silicon surface (fig. 1; [0033] & [0046]); and 
growing a carbon nanotube network on the silicon surface from the catalyst metal particles ([0046]).  Chen fails to disclose the silicon surface is nanotapered to include a nanotapered array, the catalyst metal particles on the nanotapered; and the carbon nanotubes form an interconnected cross-linked network between the tapered structures, wherein the interconnected cross-linked carbon nanotubes provide an ion diffusion path, surface gain, and electron conductivity between the tapered structures.

Quan discloses a method for providing a porous carbon film on a silicon substrate, the method comprising: 
depositing catalyst metal particles (fig. 1; section 2.2) on a nanotapered silicon surface having a surface structure comprising a nanotapered array (fig. 1; section 2.1); and
growing an interconnected cross-linked carbon nanostructures network between the tapered structures (seen in fig. 1b – wherein final product shows carbon nanostructures interconnecting with one another) on the nanotapered silicon surface from the catalyst metal particles, wherein the interconnected cross-linked carbon nanotubes provide an ion diffusion path, surface gain, and electron conductivity between the tapered structures (fig. 1; section 2.2).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a nanotapered array surface structure as taught by Quan in the silicon substrate of Chen prior to catalyst deposition thus obtaining an interconnected cross-linked carbon nanotube network, wherein the interconnected cross-linked carbon nanotubes provide an ion diffusion path, surface gain, and electron conductivity between the tapered structures to obtain an electrode with a larger surface area for a supercapacitor capable of obtaining a larger energy density.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 27,
The combination further discloses wherein the interconnected cross-linked carbon nanotubes comprise a porous structure (fig. 1 of Chen and fig. 1 of Quan).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David M Sinclair/Primary Examiner, Art Unit 2848